Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, and 20-24 allowed.

The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest, in combination with the other recited features:
control caching in the one or more memory-side caches based at least in part on a spatial relationship between data block storage locations in the first memory channel and a storage location of the target data block at least in part by:
in response to a request to retrieve the target data block resulting in a memory-side cache miss:
reading a memory row of the memory array that comprises the target data block;
writing a first plurality of data from the memory row in a cache line of the one or more memory-side caches; and
writing the target data block from the memory row to the system bus according to an adjusted caching order to enable the processing circuitry to use the target data block.

	The closest prior art of record, Ramanujan, discloses a computing system having a processor, processor side caches, and a memory side cache, where data for the memory-side cache may be prefetched using access count and frequency information.

 	Subramani discloses prefetch logic employing temporal access information [C4, L16-34] and access counters [C3, L46-59].
	Rotithor discloses prefetch logic which is stride-based and therefore based on spatial locality determined by observing differences between targeted locations.

However, none of the cited prior art of record appear to teach, suggest, or make obvious the combination of features above.
	At best, other prior art of record, Abramson US 5,724,536 disclose that portions a cache line may be accessed out of order (“In the present invention, the cache line is accessed in the order the chunks of data return. The data may return in order from chunk 0 to chunk 3. However, the data may return out-of-order and may include having the chunk containing the specific data requested by the pending operation being written first, referred to herein as the critical chunk. In one embodiment, the data is returned in a pipelined fashion. In the preferred embodiment, due to the data being returned in four separate portions, the data is returned in four separate and successive cycles.” [C26, L66-C27, L8]).
	However, Abramson does not specifically disclose, as claimed, controlling caching in the memory-side caches based on a spatial relationship between locations in the channel and a location of the target data block, where memory-side cache miss processing includes both writing the contents read from memory into a memory-side cache and writing the target block to the system bus according to an adjusted caching order.
Further, although Abramson may disclose that parts of a cache line may be accessed out of order when returning the data, e.g. according to the age of the request [C26, L54-65], the data further appears to be returned to a memory rather than the processing circuitry for use (“external bus indicates to the data cache memory that data is returning” [C27, L26-33]).

Accordingly, claim 1 is allowed. Claims 2-18, 20-24 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HEWY H LI/Examiner, Art Unit 2136                       

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136